In the

United States Court of Appeals
              For the Seventh Circuit

No. 08-1211

U NITED STATES OF A MERICA,
                                                  Plaintiff-Appellee,
                                 v.

D AVID L. W ESCOTT,
                                              Defendant-Appellant.


            Appeal from the United States District Court
       for the Northern District of Illinois, Western Division.
            No. 06 CR 50008—Frederick J. Kapala, Judge.



    A RGUED O CTOBER 31, 2008—D ECIDED A UGUST 3, 2009




 Before F LAUM, R OVNER and W OOD , Circuit Judges.
  R OVNER, Circuit Judge. A jury convicted David L.
Wescott of two counts of unlawful possession of fire-
arms, in violation of 18 U.S.C. § 922(g)(8). Wescott com-
plains that the evidence was insufficient to sustain his
conviction, that the court erred in admitting certain
evidence, that prosecutorial misconduct prevented him
from receiving a fair trial, and that the statute under
which he was convicted is unconstitutional. We affirm.
2                                                No. 08-1211

                              I.
   In 2004, Glenda Wescott sought an order of protection
against her former husband, David Wescott.1 Wescott
received notice of his ex-wife’s petition and appeared with
counsel at the June 25, 2004 hearing on the petition. R. 103,
Gov’t Ex. 1. At that hearing, an Illinois state court judge
entered an Order of Protection (hereafter “Order”) prohib-
iting Wescott from committing “further acts of abuse
or threats of abuse” towards Glenda, and ordering him
to stay away from her. The Order was entered on a stan-
dardized form and Glenda’s attorney filled in the
blanks and checked off boxes as the court ruled on the
petition. On the first page of the Order, in a section identi-
fying Wescott as the respondent, a box is checked next
to the warning: “Caution: Weapon Involved.” The Order
indicates that Wescott had abused Glenda and would
likely continue to abuse her unless the Order was en-
tered. The court granted Glenda exclusive possession of
a home the two had shared at 8850 Hales Corner in
Stillman Valley, Illinois (hereafter “the Hales Corner
house”). The court found that “there is a danger of the
illegal use of firearms” and ordered Wescott to turn
over “any and all firearms” including any registered to
him and any located at 2710 Centerville in Rockford,
Illinois, Wescott’s residence at that time. The Order
specified that Wescott was to turn over the firearms to
the Ogle County Sheriff’s Office by June 28, 2004, for



1
 For the sake of clarity, we will refer to David Wescott as
“Wescott” and to Glenda Wescott as “Glenda.”
No. 08-1211                                              3

safekeeping. This part of the Order expressly referenced
18 U.S.C. § 922(g), the provision of federal law under
which Wescott was eventually charged. The Order was
to remain in effect for two years, until June 24, 2006. The
face of the Order indicated that Wescott was served
with a copy of the Order in open court on June 24, 2004.
   On November 29, 2005, just before midnight, a red Chevy
Lumina caught the eye of Officer Timothy Stec of the
Rockford Police Department as he was patrolling his
assigned area. The Lumina was the only other car on
the road at that hour, and Officer Stec noticed that the
trunk was riding unusually low. He ran the license plate
on his squad car computer and determined that the car
was registered to Wescott and that Wescott’s driver’s
license had expired in June 2005. The computer also
indicated that there was an Order of Protection entered
against Wescott that prohibited him from possessing
firearms and ammunition. Because the driver of the
Lumina matched the description of Wescott given by the
computer, Officer Stec decided to pull the car over. In
order to avoid passing traffic and because the Order
indicated that a weapon was involved, Officer Stec
initially approached Wescott’s car from the passenger
side of the vehicle. Wescott turned over his expired
license at the officer’s request, and the officer explained
that he was issuing a citation for driving on an expired
license. Wescott told the officer that he was heading
home from work, and was concerned about the cost of
the citation. Officer Stec returned to his squad car to
complete the traffic citation for driving on an expired
license, and then approached the driver’s side of the car
to give Wescott the ticket.
4                                               No. 08-1211

  At that time, the officer noticed that there were
several bullets lying loose on the floor of the car. He
informed Wescott that the Order prohibited him from
possessing firearms or ammunition and asked him if he
had those items in the car. Wescott denied that he did.
Officer Stec than asked Wescott to step out of the car, and
secured him in the back of his squad car. He asked
Wescott again whether there were any weapons in the
car and Wescott replied that “it was possible.” Officer Stec
searched the passenger compartment of the car and
found 427 bullets, some rolling around loose and some
secured in plastic baggies. He then ran a check on
Wescott’s Firearms Owner Identification card (“FOID
card”) and learned that Wescott’s FOID card had been
revoked. He advised Wescott that he was arresting him
for possessing ammunition and having a lapsed FOID
card. Wescott then told the officer that he was in the
process of moving from a house on Bavarian Lane to a
house in Stillman Valley that had previously been
covered by the Order. He told the officer that he still
owned a few rifles, despite the Order. When Wescott
again asked about the cost of his bond, Officer Stec told
him that, unless he found firearms in the car, the bond
would be the same as the original citation. Wescott took
a deep breath and told the officer “he was going to need
a whole lot more money.” R. 86, Tr. at 60.
  Subsequent to the arrest, police officers impounded
Wescott’s car and conducted an inventory search. In the
trunk of Wescott’s car, the officers found almost enough
guns to arm a platoon. Immediately on opening the trunk,
the officers saw two new shotguns, still in the original
No. 08-1211                                              5

boxes. Inside two duffel bags, the officers found seventeen
pistols and revolvers. A subsequent search of the Hales
Corner house resulted in the confiscation of two more
rifles and another pistol as well as an astonishing amount
of ammunition. The officers who searched the Hales
Corner house took photographs of the guns and ammuni-
tion that they found there, documenting the location of
these items before they were removed.
   During an interview with police officers following
his arrest, Wescott said he was moving from the Hales
Corner house to a house on Bavarian Lane. He told the
officers he had not lived at Hales Corner for approxi-
mately two years, that he was aware of the Order of
Protection, that he knew it was still active and that he
had placed the duffle bags in his car trunk a few days
before the traffic stop. A detective prepared a written
statement for Wescott based on his oral admissions. He
asked Wescott to initial before and after each paragraph
if he agreed with the contents. Wescott made a few cor-
rections and initialed before and after each paragraph,
but balked when he was asked to sign the statement.
Instead, he tore the paper in half.
  Wescott was charged with two counts of violating
18 U.S.C. § 922(g)(8), one related to the weapons found
in the car and one for the weapons found at the Hales
Corner house. Section 922(g)(8) declares that it shall
be unlawful for any person—
   who is subject to a court order that—(A) was issued
   after a hearing of which such person received actual
   notice, and at which such person had an opportunity
6                                               No. 08-1211

    to participate; (B) restrains such person from
    harassing, stalking, or threatening an intimate partner
    of such person or child of such intimate partner or
    person, or engaging in other conduct that would place
    an intimate partner in reasonable fear of bodily
    injury to the partner or child; and (C)(i) includes a
    finding that such person represents a credible threat
    to the physical safety of such intimate partner or child;
    or (ii) by its terms explicitly prohibits the use, at-
    tempted use, or threatened use of physical force
    against such intimate partner or child that would
    reasonably be expected to cause bodily injury; . . . to
    ship or transport in interstate or foreign commerce,
    or possess in or affecting commerce, any firearm or
    ammunition; or to receive any firearm or ammuni-
    tion which has been shipped or transported in inter-
    state or foreign commerce.
18 U.S.C. § 922(g)(8). A jury found Wescott guilty on both
counts and the court sentenced him to thirty-nine months’
imprisonment, three years of supervised release and
a $7500 fine. Wescott appeals.


                             II.
  On appeal, Wescott first claims that the evidence
was insufficient to convict him on the charged offense
because the Order of Protection was not valid and was
void on its face. Second, he complains that the court erred
in admitting unfairly prejudicial evidence regarding the
number of firearms and the amount of ammunition
recovered. Third, he maintains that prosecutorial mis-
No. 08-1211                                               7

conduct prevented him from receiving a fair trial. Fourth,
he contends that Section 922(g) is an unconstitutional
exercise of federal power over a matter traditionally
regulated by the states. And finally, he faults the district
court for admitting into evidence the torn, initialed,
edited and unsigned statement drafted by the detective
who interviewed him.


                            A.
  The thrust of Wescott’s first argument is that he could
not have violated Section 922(g)(8) unless there was a
“valid” order of protection entered against him. Instead,
he claims, he was not “subject to a court order” as
required by the statute because the Order here con-
tained inconsistencies and impossibilities and was thus
void as a matter of law. As an example of these incon-
sistencies, Wescott notes that, in the part of the Order
dedicated to remedies involving property, boxes
indicating the court’s findings are checked for every
category including (1) “Petitioner, but not Respondent,
owns the property”; (2) “The property is jointly owned
by the parties, and sharing it would risk abuse or is
impracticable and the balance of hardships favors tempo-
rary possession by Petitioner”; (3) “Petitioner claims
property as marital property, and a proceeding has
been filed under the Illinois Marriage and Dissolution of
Marriage Act (‘IMDMA’).” Because it is a legal impossi-
bility for the property to be owned solely by Glenda and
also jointly by Wescott and Glenda, Wescott contends
that the Order was void. He also complains that the
8                                               No. 08-1211

Order directed him to turn over to the sheriff all of his
firearms by June 28, 2004, but also prohibited him from
entering the Hales Corner house as of June 25, 2004, the
date the Order was entered. It was thus impossible for
him to turn over any guns that were at the Hales Corner
house at that time. Finally, he protests that the Order
was amended on November 17, 2005, to allow him to
enter the Hales Corner house to remove his personal
property and to prepare the property for sale, but the
amendment made no mention of any firearms on the
premises.
  We cannot see the relevance of Wescott’s complaint
about the amendment to the Order. Nothing in the amend-
ment affected the original Order’s prohibition on posses-
sion of firearms, and the original Order remained in
effect until its termination date of June 24, 2006. Indeed,
the attorney who represented Wescott at the state court
hearing on the Order testified at the federal trial that
the prohibition on possession of firearms and ammuni-
tion remained in effect following the amendment. R. 87,
Tr. at 301-02. The remaining arguments amount to an
attempt to collaterally attack the validity of the state
court Order. Wescott does not cite a single case in sup-
port of this argument. He does not argue that the Order
or the process leading to its issuance failed to comport
with any of the requirements set forth in Section 922(g)(8).
For example, he does not contest that the Order was
issued after a hearing, of which he had actual notice, and
at which he had an opportunity to participate. Rather
he argues that he was not “subject to a court order”
because the Order was void ab initio due to internal
No. 08-1211                                                       9

contradictions. Although our circuit has not yet directly
addressed whether a defendant may collaterally attack
the validity of the order of protection underlying a
Section 922(g)(8) violation, every court to consider the
issue has rejected Wescott’s argument.2 See United States v.
Young, 458 F.3d 998, 1005 (9th Cir. 2006) (declining to
entertain a collateral inquiry into the constitutionality
of the state court restraining order proceedings in a
Section 922(g)(8) case except to the extent that the
federal statute explicitly requires certain procedural
protections); United States v. Hicks, 389 F.3d 514, 534-35 (5th
Cir. 2004) (refusing to consider in a Section 922(g)(8) case
a collateral attack on a protective order issued by a state
court, where the defendant argued that the order was
void ab initio because the state court lacked subject matter
jurisdiction over the application for the order); United
States v. Emerson, 270 F.3d 203, 264 (5th Cir. 2001) (holding
that the court in a Section 922(g)(8) prosecution may
not engage in collateral review of the validity of the
underlying state court order, at least where that order
is not so “transparently invalid” as to have “only a frivo-
lous pretense to validity”); United States v. Baker, 197
F.3d 211, 216-17 (6th Cir. 1999) (holding that the nature
of the underlying state proceeding has no effect on the
constitutionality of a Section 922(g)(8) prosecution, and


2
  The Ninth Circuit assumes that we answered this question
in United States v. Wilson, 159 F.3d 280 (7th Cir. 1998), but, as we
explain below, we have not taken a conclusive position on
the issue until today. See United States v. Young, 458 F.3d
998, 1004 n.14 (9th Cir. 2006).
10                                               No. 08-1211

that no matter how a defendant became subject to a
domestic violence protective order, the defendant must
comply with Section 922(g)(8)). See also United States v.
Calor, 340 F.3d 428, 430 (6th Cir. 2003) (rejecting defen-
dant’s claim that the court order upon which his prosecu-
tion under Section 922(g)(8) was based was not issued
after a hearing that is within the scope of Section 922(g)(8),
and finding that the minimum requirements for a
hearing set forth in Section 922(g)(8) comport with the
requirements of due process).
   The Supreme Court considered a similar issue in Lewis
v. United States, 445 U.S. 55 (1980). In 1977, Lewis was
charged with knowingly receiving and possessing a
firearm after having been convicted of a felony in a
state court, in violation of 18 U.S.C. § 1202(a)(1). The
underlying state court felony was a 1961 conviction for
breaking and entering. Lewis was not represented by
counsel at the 1961 trial and had not waived his right to
counsel. He contended in his federal prosecution that,
under Gideon v. Wainwright, 372 U.S. 335 (1963), a violation
of Section 1202 could not be predicated on a prior convic-
tion obtained in violation of his Sixth and Fourteenth
Amendment rights. Lewis, 445 U.S. at 56-57. The Court
looked to the language of Section 1202 and determined
that there was no modifier or limitation on the scope
of the term “convicted.” Instead, the language of
Section 1202 was sweeping, and the fact of a felony con-
viction therefore imposed a firearm disability until the
conviction was vacated or the felon was relieved of the
disability by some affirmative action, such as a pardon.
Turning to the legislative history, the Court saw “nothing
No. 08-1211                                                   11

to suggest that Congress was willing to allow a defendant
to question the validity of his prior conviction as a
defense to a charge under § 1202(a)(1).” Lewis, 445 U.S.
at 62. The Court noted that a convicted felon must chal-
lenge the validity of a prior conviction, or otherwise
remove the firearms disability, before obtaining a firearm.
Lewis, 445 U.S. at 67. The Court therefore held that a
firearms prosecution under § 1202(a)(1) “does not open
the predicate conviction to a new form of collateral
attack.” Lewis, 445 U.S. at 67.
  We applied the holding of Lewis to prosecutions under
Section 922(g)(1), the current statute prohibiting
possession of firearms by felons. See United States v.
Wallace, 280 F.3d 781 (7th Cir. 2002). After Wallace pled
guilty to violating Section 922(g)(1) but before he was
sentenced, the Illinois Supreme Court vacated his under-
lying Illinois felony conviction that had served as the
predicate for the Section 922(g)(1) charge. Wallace moved
to dismiss the case and the district court denied the
motion. On appeal, we noted that, under Lewis, “an
offense may be predicated upon a prior state court
felony conviction, even though the predicate conviction is
subject to collateral attack.” Wallace, 280 F.3d at 784 n.1.
Thus, “the only relevant question is the defendant’s
status at the time he was charged with unlawfully pos-
sessing the firearm.” Id. Wallace possessed the firearm
while the state court conviction was still valid, and thus
violated Section 922(g)(1) even though the predicate
felony was later vacated.
  Similarly, in United States v. Lee, 72 F.3d 55 (7th Cir. 1995),
a defendant sought to overturn his conviction under
12                                              No. 08-1211

Section 922(g)(1) because his predicate state court con-
viction had been expunged after his arrest for firearm
possession but before his trial. The expungement voided
Lee’s conviction ab initio, and Lee thus argued that he
was not a felon when he possessed a firearm and
certainly was not a felon by the time his trial was held. We
found that, because Lee’s conviction had not been ex-
punged at the time he possessed the firearm, the evidence
was sufficient to demonstrate that Lee was a convicted
felon at the relevant time. We therefore affirmed the
conviction. Lee, 72 F.3d at 58.
  We see no reason to treat Section 922(g)(8) differently
from Section 922(g)(1). True, Section 922(g)(1) requires
only a that a person has been “convicted in any court of, a
crime punishable by imprisonment for a term exceeding
one year,” and Section 922(g)(8) contains a number of
procedural requirements that must have been met in the
court issuing the predicate order. The procedural
protections available to defendants in criminal actions
are not necessarily present in a civil proceeding that
results in the issuance of a protective order, and that
difference is reflected in the additional protections re-
quired in Section 922(g)(8). But Wescott does not claim
that the government failed in proving that those proce-
dural safeguards were met here. The Order was in
fact issued after a hearing. Wescott received actual
notice of that hearing at which he had the opportunity
to participate. He does not dispute that the Order con-
tained the findings required under subsections 922(g)(8)(B)
and (C). Any internal inconsistencies in the Order are
irrelevant to the fact of the Order, just as any constitu-
No. 08-1211                                                 13

tional infirmities in a predicate felony conviction are
irrelevant to the fact of the conviction in a Section 922(g)(1)
case. So long as the Order was in effect, Wescott could not
lawfully possess firearms or ammunition. We join our
sister circuits in so holding.
  The Ninth Circuit reads our opinion in United States v.
Wilson, 159 F.3d 280 (7th Cir. 1998), as implicitly con-
cluding that the state court hearing at which the order
of protection is issued must comport with the require-
ments of the Due Process Clause. United States v. Young,
458 F.3d 998, 1004 n.14 (9th Cir. 2006). The Young court
rejected what it characterized as our “view that the defen-
dant could challenge the constitutionality of the state
court proceedings in federal court” because that view is
in tension with the Supreme Court’s holding in Lewis. In
Wilson as in the present case, the defendant was
convicted of violating Section 922(g)(8). After the gov-
ernment presented its evidence at trial, Wilson moved
for a judgment of acquittal, arguing that the state
court hearing at which the order of protection was
issued did not comport with due process. The district
court denied the motion and we affirmed. We noted that,
under Matthews v. Eldridge, 424 U.S. 319 (1976), “some
form of hearing is required before an individual is finally
deprived of a property interest.” Wilson, 159 F.3d at 289
(quoting Matthews, 424 U.S. at 323). We also remarked
that, to meet the requirements of due process, a hearing
must afford an opportunity to be heard at a meaningful
time and in a meaningful manner. We proceeded to
analyze whether Wilson had notice of the hearing,
whether the hearing was held at a meaningful time, and
14                                              No. 08-1211

whether Wilson had an opportunity to participate in a
meaningful manner, finding ultimately that the hearing
comported with the requirements of due process. Wilson,
159 F.3d at 290. However, we did not address, and were
not asked to address, whether Wilson could challenge
the constitutionality of the hearing that resulted in the
order of protection. The issue was simply not presented.
Contrary to the Ninth Circuit’s interpretation of Wilson,
there is no circuit split, and we have never held that a
defendant in a Section 922(g)(8) case may wage a
collateral challenge to the predicate state court hearing.
All of the courts to consider the issue, as we
noted above, have determined a defendant may not
collaterally attack the predicate protective order, and
we now adopt that rule.
   Wescott belatedly argues in his reply brief that the
government presented insufficient evidence that he was
“subject to” a “court order.” He contends that the jury
concluded that Government Exhibit 1 (to which we
have been referring as the “Order”) was a court order to
which he was subject simply from the face of the docu-
ment. The document alone, he maintains, is not suf-
ficient for a jury to conclude that the “defective instru-
ment” was in fact a court order or that he was subject to
it. He suggests that one way for the government to prove
its case was to call as a witness the state court judge
who signed the Order. Wescott also muses that, under
the government’s proposed method of proof, a person
might be “subject to” a blank order form, or an incom-
plete form or even a blank piece of paper. Arguments
raised for the first time in a reply brief are waived. Porco
No. 08-1211                                                15

v. Trustees of Indiana University, 453 F.3d 390, 395 (7th Cir.
2006). Even if we were to consider these arguments, any
claim that the Order was not a “court order” or that
Wescott was not “subject to” the Order would be frivo-
lous. The government authenticated and entered
into evidence a certified copy of the Order through
Glenda’s attorney, who had filled in the blanks on the
Order as the state court judge ruled. The attorney who
represented Wescott at the state court hearing also testi-
fied. He confirmed that the Order required Wescott to
turn over to the sheriff’s office any and all firearms, and
that the firearms provision of the Order remained in
effect after the Order was modified to allow Wescott to
enter the Hales Corner house. R. 87, Tr. at 303-04. We
reject any challenge to the sufficiency of this evidence.
See United States v. Groves, 470 F.3d 311, 323-24 (7th Cir.
2006) (holding that we will overturn a jury verdict for
insufficiency of the evidence only if, after viewing the
evidence in the light most favorable to the government,
the record is devoid of evidence from which a rea-
sonable jury could find guilt beyond a reasonable doubt).


                             B.
  We dispense with Wescott’s other arguments in short
order because all are baseless. He complains that the
district court should not have allowed the government
to introduce into evidence the amount of firearms and
ammunition that were seized from his home and car. We
review evidentiary decisions for abuse of discretion. United
States v. Millbrook, 553 F.3d 1057, 1062 (7th Cir. 2009).
16                                             No. 08-1211

Wescott apparently thought it was sufficient to allow
evidence of only one firearm and protested that evidence
of the remaining firearms was unduly prejudicial. The
court limited the government to introducing evidence
only of the firearms charged in the indictment. Wescott
would not stipulate to possession of the firearms, and so
the government, in order to meet its burden of proof,
presented evidence regarding each of the twenty-two
firearms listed in the indictment. This was not, as Wescott
characterizes it, propensity evidence but was direct
evidence of the crime itself and there was nothing im-
proper about its admission. The district court also found
that the presence in the house of ammunition that fit
the guns was relevant to Wescott’s knowing possession
of the guns. Because there was an eye-popping, jaw-
dropping amount of ammunition found in the house (the
district court judge was not, unfortunately, exaggerating
when he said during a sidebar that there was a “ton and a
half” of ammunition found at the house) the court
limited the government’s evidence to the presence and
type of ammunition found there. As part of this evi-
dence, the government introduced certain photographs
taken at the house before the ammunition and firearms
were removed. Although the pictures were prejudicial,
they were not unfairly so. The most alarming pictures
were never shown to the jury, and the government con-
fined its argument about the ammunition to the proper
purpose of demonstrating Wescott’s knowing possession
of the firearms. The court did not abuse its discretion
in allowing a limited amount of evidence regarding
the ammunition for a proper purpose.
No. 08-1211                                              17

   Wescott next contends that prosecutorial misconduct
prevented him from having a fair trial. As an example of
prosecutorial misconduct, Wescott again cites the intro-
duction of evidence regarding ammunition, which we
have already found was properly admitted. He also
protests that the government improperly introduced
witnesses who testified that some of the firearms origi-
nated outside the United States. This evidence, he says,
“clearly was an attempt to play on fears of overseas
terrorism.” He also complains about Officer Stec’s testi-
mony that he first approached Wescott’s car from the
passenger side, contending that the prosecutor elicited
this testimony in order to convey to the jury that Wescott
is a dangerous man. In reviewing a claim of prosecutorial
misconduct, we consider first whether the challenged
remark by the prosecutor was improper, and second,
whether it prejudiced the defendant. United States v.
Corley, 519 F.3d 716, 727 (7th Cir. 2008). Wescott cannot
get past the first part of this test. The prosecutor made
no references to “overseas terrorism.” Any nefarious
connection between foreign manufacture of firearms and
“overseas terrorism” exists only in Wescott’s mind. The
argument is friviolous. The government was obliged to
show that the guns had been “shipped or transported in
interstate or foreign commerce.” 18 U.S.C. § 922(g)(8). See
also United States v. Lee, 502 F.3d 691, 700 (7th Cir. 2007)
(evidence that a firearm was manufactured in Spain
was sufficient to demonstrate movement in interstate
commerce as required by 18 U.S.C. § 922(g)(1)). Evidence
that some of the guns had been manufactured outside the
United States was an appropriate way to prove that
18                                              No. 08-1211

element of the crime. As for the testimony about Officer
Stec’s approach to the vehicle, there was nothing
improper about the prosecutor’s question or the officer’s
answer. None of Wescott’s claims of prosecutorial mis-
conduct have merit.
   We also reject Wescott’s argument that Section 922(g)(8)
is an unconstitutional exercise of federal power under
United States v. Lopez, 514 U.S. 549 (1995). In fact, we
have already rejected this argument multiple times. See
United States v. Wilson, 159 F.3d at 285-87 (distinguishing
Lopez because, unlike the former Section 922(q), Section
922(g) contains a jurisdictional element which establishes
the requisite nexus with interstate commerce); United
States v. Lee, 72 F.3d 55, 58-59 (7th Cir. 1995) (noting that
Section 922(g) survives a constitutional challenge under
Lopez); United States v. Bell, 70 F.3d 495, 497-98 (7th Cir.
1995) (holding that Section 922(g)(1) is immune from
constitutional attack under Lopez because it explicitly
requires that a nexus to interstate commerce be estab-
lished). Wescott offers no good reason to reassess our
prior holdings and we decline to do so.
  Finally, we turn to the admissibility of the torn state-
ment. After receiving Miranda warnings and waiving
his right to remain silent, Wescott made a number of
incriminating statements to the police officers who inter-
viewed him. One of those officers prepared a written
version of Wescott’s oral statements and asked Wescott
to review it, edit it as he wished, and sign it. Wescott
reviewed the statement and initialed the beginning and
end of each paragraph, editing parts of the statement. In
No. 08-1211                                             19

the end, he refused to sign the statement and instead
tore it in half. The government sought to admit the docu-
ment as a confession and to suggest to the jury that
Wescott’s action in tearing the paper demonstrated con-
sciousness of guilt. Wescott sought to exclude the use of
the document entirely as irrelevant and as a violation of
his right against self-incrimination. Again Wescott
did not cite a single case in support of his argument. He
does not contest the government’s claim that he
received appropriate Miranda warnings and waived his
right to remain silent. He makes no argument that he
was coerced into making the statement or initialing the
paragraphs. It is difficult to discern from his cursory
argument the nature of the error he is claiming. “Unsup-
ported and undeveloped arguments like this are consid-
ered waived.” United States v. Tockes, 530 F.3d 628, 633
(7th Cir. 2008); United States v. Warren, 454 F.3d 752, 764
(7th Cir. 2006). We see no obvious error in the district
court’s decision to admit this evidence, and we decline
to consider the issue further.
                                                A FFIRMED.




                           8-3-09